Citation Nr: 0609790	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  98-17 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for residuals of a chest 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from May 1961 to May 1964 
and again from March 1965 to July 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO), which determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for residuals of a chest injury.  

In January 2001, the veteran testified before the undersigned 
Veterans Law Judge (VLJ) who is rendering the final 
determination in this claim.  In March 2001, the Board 
remanded the instant claim for further development.  

In March 2004, the Board determined that the veteran had 
presented new and material evidence to reopen the claim for 
service connection for residuals of a chest wall injury.  The 
claim was then remanded for further development.  

The case is now being decided de novo.  It is now ready for 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.  

2.  The veteran sustained an injury to the chest in service, 
which was acute and transitory, resolving without apparent 
residual disability.  

3.  The weight of the evidence does not link a residual 
disability due to a chest injury to the veteran's active 
service.  

CONCLUSION OF LAW

Residuals of a chest injury are not due to or aggravated by 
active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

      I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case adequately 
informed the appellant of the types of evidence needed to 
substantiate his claim.  Furthermore, after the claim was 
reopened, the RO sent letters to the appellant in March 2004 
and October 2004, which asked him to submit certain 
information, and informed him of the responsibilities of the 
claimant and VA concerning obtaining evidence to substantiate 
his claim.  In accordance with the requirements of the VCAA, 
the letters informed the appellant what evidence and 
information VA would be obtaining, and essentially asked the 
appellant to send to VA any information he had to process the 
claim.  The letters also explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
VA informed the appellant what he needed to show for service 
connection.  In view of this, the Board finds that the 
Department's duty to notify has been fully satisfied with 
respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  That was not initially 
accomplished here, as the claim was initiated prior to the 
implementation of the VCAA.  However, proper subsequent VA 
process was performed.  The Board concludes, that to proceed 
to a decision on the merits would not be prejudicial to the 
appellant in this instance.  

The Board notes that the Pelegrini II Court explicitly stated 
that, notwithstanding the requirement that a valid VCAA 
notice be provided before the AOJ decision: "[W]e do not hold 
that . . . [a] case in which pre-AOJ-adjudication notice was 
not provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
." The Board interprets the Pelegrini II decision and 
discussion therein to mean that the intent and purpose of the 
law are to provide a full VCAA notice before the initial AOJ 
decision to ensure full and fair development of the case and 
to provide a claimant ample time to substantiate the claim.  
However, the Court recognized that a case-by-case evaluation 
might be warranted.  The Board has conducted such an 
evaluation here and has determined that adequate notice was 
provided, as set forth above.  The record is not incomplete 
due to VA action or inaction with respect to VCAA 
notification.

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant, and examination reports are in the file.  He 
has not identified any additional evidence pertinent to his 
claim not already of record, or attempted to be located, or 
requested by VA.  A medical opinion was sought and provided 
by VA.  There are no known additional records to obtain.  He 
was offered the opportunity to testify at a Travel Board 
hearing and did so, before the undersigned VLJ.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with his case.  


II.  Service Connection

The veteran and his representative assert, in essence, that 
service connection is warranted for residuals of a chest 
injury as a result of his active service.  The veteran 
maintains that while in the Navy, he was hit in the chest 
with a baseball bat by another seaman who was playing around.  
He asserts that he has continued to have chest pain since 
that time.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).   

Service medical records show that during the veteran's second 
tour of duty, he was struck in the chest with a baseball bat 
in May 1966.  He had slight tenderness to touch and slight 
pain on deep inhalation.  He was given Darvon for pain and 
excused from physical training for three days.  There were no 
further references to chest pain, or other symptoms of a 
chest injury, during the remainder of his military service, 
although he received frequent treatment for unrelated 
complaints.  His chest and lungs were found to be normal on 
clinical evaluation on discharge examination in July 1966.  

After service, he was seen on numerous occasions throughout 
the years for complaints of chest pain, as well as an 
extensive array of other physical and psychiatric complaints.  
In May 1969, he was admitted to Smyth County Community 
Hospital.  He complained of anterior chest pain radiating in 
the left arm, neck and back, stating that these symptoms 
started in December 1968, while he was lying on the couch.  
The initial impression was possible arteriosclerotic heart 
disease.  X-rays showed a normal chest.  The diagnosis was 
severe angina pectoris.  

In 1976, he complained of chest pain and was seen at the 
Bluefield Sanitarium Clinic.  The chest x-ray was normal.  In 
July 1979 he complained of left anterior chest pain, 
radiating to his left shoulder and head, since 1968.  An 
assessment of myositis was made.  In March 1988, he was seen 
at VA complaining of problems with his chest since being hit 
in the chest with a baseball bat in service.  The next month, 
he continued to complain of anterior chest pain and the 
assessment was fibrocytis.  

In the 1990's, the veteran was seen at several different 
facilities for chest pain and received several different 
findings.  A November 1990 Bristol Orthopaedic Associates  
attributed the veteran's pain to a compression injury to the 
neck in June 1990.  In March 1992, Bristol Regional Medical 
Center treatment noted that the veteran's mild chest pain was 
completely asymptomatic from a pulmonary standpoint.  In 
March 1993, his chest x-rays showed pulmonary infiltrates.  
At the time of the examination, there was no evidence of 
pulmonary pathology such as pulmonary contusion, acute 
respiratory infection, or pulmonary embolus.  He complained 
of anterior chest discomfort.  The physician indicated that 
such pain could represent anything from rib fractures to 
costochondral separation to trauma to the sternum.  

A disability interview was conducted for Social Security 
Administration purposes in May 1997.  The veteran indicated 
that he had arthritis throughout his whole body, to include 
his chest.  Samuel D. Vernon, MD, submitted a medical 
statement on behalf of the veteran's claim in December 1997.  
He indicated that the veteran had a lot of difficulty with 
pain in the costochondral joints in the left chest, over the 
past two to three years.  Dr. Vernon also related that the 
veteran recalled having this episodic difficulty since being 
hit in the chest with a baseball bat during his Navy service.  
Dr. Vernon stated that the veteran requested that this fact 
be placed in his VA records.  

In January 2001, the veteran testified at a Travel Board 
hearing before the undersigned VLJ.  He related that he went 
to sick call after being hit in the chest with a baseball bat 
by another seaman.  He recalled no swelling or bruising of 
the chest.  He testified that right after service discharge, 
he began to have chest problems, which the doctor diagnosed 
as a heart condition.  He indicated that a heart specialist 
told him that he did not have a heart condition, but that he 
had a muscle spasm.  He was told by yet another physician 
that he had a pinched nerve, and he testified that he was 
most recently told that he had arthritis all over his body.  
He related that he did not have an x-ray performed in service 
in connection with treatment for his chest injury, he was 
placed on light duty, he has now what he believes is 
rheumatoid arthritis, and that Dr. Vernon has since told him 
that his arthritis was due to what happened in service.  

In 2000 and 2001, the veteran was treated by VA for chronic 
pain diagnosed as arthralgia and osteoarthritis.  He was 
prescribed Vioxx with little relief.  

Pursuant to the Board's March 2004 remand, the veteran 
underwent VA examination.  The veteran reported the injury to 
the chest with a baseball bat in service.  He stated that he 
did not lose consciousness as a result of the baseball 
injury.  He related that he had midsternal pain ever since 
the incident.  The pain was noted to be there most of the 
time, and the veteran stated when he pushed on his sternum, 
it hurt.  It was noted that the veteran was on Social 
Security disability since 1992, after a fall where he fell 
and broke his back while on the job.  He related his chest 
pain on a scale of 1 through 10 as a 5 or 7; he stated that 
it went from dull to sharp; that it did not wake him at 
night; that he had shortening of breath approximately one 
year; and that his shortening of breath had been worsening.  
Physical examination revealed that the veteran's lungs were 
clear and there was no tenderness about the ribs.  The 
sternum had subjective tenderness in the upper midportion 
measuring 2 cm. in length at the site of tenderness.  X-ray 
study was negative.  There were no other signs or symptoms of 
any serious problem with the veteran's sternum.  The examiner 
related that the veteran was treated by VA and that during 
examinations performed in April 2004, September 2003, 
December 2001, and September 2001, the veteran made no 
mention of sternum problems.  The diagnosis was chronic 
subjective pain in the sternal area.  Physical examination 
revealed slight subjective tenderness.  X-rays of the sternum 
and the chest were normal.  Electrocardiogram was normal.  
The examiner opined that it would be pure speculation on his 
part to say that the veteran's subjective sternal pain and 
tenderness were etiologically related to his active military 
service, specifically to an injury to the chest by a baseball 
bat.  

While the Board acknowledges that the veteran was struck in 
the chest with a baseball bat in service, his claim for 
service connection must fail.  After the injury with the bat 
in service, which resulted only in a prescription for Darvon 
and three days release from physical training, there were no 
other complaints, findings, or treatment, for chest pain in 
service.  After service, the first evidence of treatment for 
complaints of chest pain was in 1969, nearly three years 
after service discharge.  At that time, the diagnosis was 
angina pectoris.  Although he has been seen over the years 
numerous times for complaints of chest pain, x-rays have 
always been normal.  A private consultation in 1993 
indicating that the veteran's pain could represent anything 
from rib fractures to costochondral separation to trauma to 
the sternum, did not specifically relate any of those 
possible findings to an injury sustained in service.  Dr. 
Vernon, who submitted a statement on behalf of the veteran's 
claim in 1997, made his findings based on the veteran's 
recollection of the baseball bat injury in service.  He did 
not diagnose the veteran with a disability or attribute any 
symptoms to service based on any medical findings.  

Finally, the veteran underwent VA examination in 
November 2004 in connection with this claim.  That examiner 
specifically indicated that he would be resorting to pure 
speculation to attribute the veteran's subjective complaints 
of sternum pain to an incident in service.  Throughout the 
voluminous medical evidence submitted on behalf of this 
claim, none of it attributed the veteran's chest complaints 
to the incident that occurred in service.  At the most, the 
physicians reported the veteran's recollected history and 
related his complained of symptoms.  None of the objective 
evidence such as x-rays or an MRI, showed any residual 
effects of that incident in service.  That incident clearly 
resolved without residual effects.  Only the veteran's 
reported history has attributed any present sternum pain to 
the inservice incident.  The veteran's statements, while 
acknowledged by the Board, lack probative value, as he has 
not shown, nor claimed, that he possesses the medical 
expertise that is required to render a competent opinion as 
to actual diagnoses and/or medical causation.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  There is no evidence showing, or 
suggesting, that the veteran possesses the specialized 
knowledge needed to render diagnoses and express competent 
etiology opinions.  

Accordingly, the Board finds that it is not shown that the 
veteran's present chest complaints were incurred in or 
aggravated by one single incident in service.  As such, the 
benefit of the doubt doctrine of 38 U.S.C.A. § 5107(b) is not 
for application in this case and the veteran's claim for 
service connection for residuals of a chest injury must be 
denied.



ORDER

Service connection for residuals of a chest injury is denied.  





____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


